*781OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
As the Appellate Division recognized, the factors to be considered by that court on a motion pursuant to CPL 30.30 are not the same as those determining the reasonableness of an appellant’s request for an extension of time to perfect an appeal. We cannot say that the Appellate Division erred as matter of law in concluding that the period April 20 to August 30, 1985 was reasonable and therefore excludable (CPL 30.30 [4]) on the factors presented in this case.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.